Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 1 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 2 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 3 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 4 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 5 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 6 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 7 of 8
Case 19-10408   Doc 16   Filed 05/10/19 Entered 05/10/19 15:59:17   Desc Main
                           Document     Page 8 of 8
